DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKURAI et al (US 2019/0237254) in view of KIM et al (US 2017/0040111).
Regarding claim 31, SAKURAI teaches a multilayer capacitor (Fig. 1, 1), comprising: an active area (Fig. 1, between top 3 and bottom 3), which contributes to formation of capacity of the multilayer capacitor (Fig. 1), including first and second internal electrodes (Fig. 1, 3) alternately stacked with a dielectric layer (Fig. 1, 2) interposed therebetween, the active area having third and fourth surfaces opposing each other (Fig. 1, left and right sides of capacitor), and fifth and sixth surfaces (Fig. 1, into and out of page at ends of internal electrodes) connected to the third and fourth surfaces and opposing each other (Fig. 1), the first internal electrode being in contact with the third, fifth, and sixth surfaces (Fig. 1), the second internal electrode being in contact with the fourth, fifth, and sixth surfaces (Fig. 1); first and second side portions (Fig. 1, there would have to be at least some dielectric material on sides of internal electrodes for capacitor to work on an into and out of page direction) disposed on the fifth and sixth surfaces of the active area (Fig. 1), respectively, to contact the first and second internal electrodes (Fig. 1, as defined above, layer 2 would exist on the outer edges of 3 into and out of page); and first and second external electrodes (Fig. 1, 4) disposed on the third and fourth surfaces of the active area, respectively (Fig. 1), and connected to the first and second internal electrodes, respectively (Fig. 1), wherein one of the first and second side portions includes zirconium (Zr) (Table 1, ZrZ multiple examples) and magnesium (Mg) (Table 1, second sub component, sample 16, 12 mol% [0041]), and an Mg content of the one of the first and second side portions is 10 mol% or more in comparison to BaTiO3 (BT) (Mg from 0-15 mol % [0041] throughout all capacitor including both side portions).
However, SAKURAI fails to teach that a Zr content of the one of the first and second side portions is equal to or less than 1 mol%.
KIM further discloses that each of the first and second side portions includes the Zr content equal to or less than 1 mol% (0.01-4 mol% [0059]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of SAKURAI, in order to improve moisture resistance of the device (KIM [0059]).

Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKURAI et al (US 2019/0237254) in view of KIM et al (US 2017/0040111) and further view of MIZUNO et al (US 2016/0284471).
Regarding claim 33, SAKURAI fails to teach the claim limitations. 
MIZUNO teaches that an DB1/ 113536917.1average thickness of the first and second internal electrodes is equal to or less than 0.41 µm (Table 1, multiple examples).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of SAKURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 34, SAKURAI fails to teach the claim limitations. 
MIZUNO teaches that an average thickness of the dielectric layer is equal to or less than 0.4 µm (Table 1, example 8).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MIZUNO to the invention of SAKURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Allowable Subject Matter
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each other, and fifth and sixth surfaces connected to the third and fourth surfaces and opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; first and second side portions disposed on the fifth and sixth surfaces of the active area, respectively, to contact the first and second internal electrodes; and first and second external electrodes disposed on the third and fourth surfaces of the active area, respectively, and connected to the first and second internal electrodes, respectively, wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the first and second side portions, only the one of the first and second side portions includes zirconium (Zr)” in combination with the other claim limitations. 
Regarding independent claim 24, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: an active area, which contributes to formation of capacity of the multilayer capacitor, including first and second internal electrodes alternately stacked with a dielectric layer interposed therebetween, the active area having third and fourth surfaces opposing each other, and fifth and sixth surfaces connected to the third and fourth surfaces and opposing each other, DB1/ 126651915.13Application No. 16/855,274 the first internal electrode being in contact with the third, fifth, and sixth surfaces, the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; first and second side portions disposed on the fifth and sixth surfaces of the active area, respectively, to contact the first and second internal electrodes; upper and lower cover portions disposed on an upper surface of an uppermost internal electrode and a lower surface of a lowermost internal electrode, respectively, in a stacking direction of the first and second internal electrodes; and first and second external electrodes disposed on the third and fourth surfaces of the active area, respectively, and connected to the first and second internal electrodes, respectively, wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein among a portion of the dielectric layer in the active region and one of the upper and lower cover portions, only the one of the upper and lower cover portions includes zirconium (Zr)” in combination with the other claim limitations. 
Additional Relevant Prior Art:
Morita et al (US 2015/0036264) teaches relevant art in [0008-0009] and [0027].
Suzuki et al (US 2006/0138590) teaches relevant art in [0138].
Teraoka et al (US 2015/0279565) teaches relevant art in [0043].
HONG et al (US 2016/0196918) teaches relevant art in Fig. 5.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. In response to the argument that the teachings of KIM would teach against the teachings of SAKURAI and would render its devise unsatisfactory for its intended purposes the examiner notes that the modification of KIM teaches different ranges in different sections of the devise and therefore the modification could be only to the side portions and not the rest of the capacitor allowing the advantages of KIM to coincide with the advantages of SAKURAI. 
In response to applicant's argument that the teachings of KIM could not be combined with the invention of SAKURAI, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848